Exhibit 10.6

 

AMENDMENT TO THE

CINERGY CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

The Cinergy Corp. Supplemental Executive Retirement Plan, as amended and
restated effective January 1, 1999, as amended, is hereby amended as follows,
effective as of December 14, 2005.

 

(1)           Explanation of Amendment

 

The Amendment eliminates certain restrictions on amendments that would otherwise
apply following a change in control.

 

(2)           Amendment

 

Section 16.2 of the Plan is amended to read as follows:

 

“16.2       Merger, Consolidation, and Change in Control

 

If Cinergy should be reorganized by merger, consolidation, transfer of assets,
or otherwise, so that a corporation, partnership, or person shall succeed to all
or substantially all of Cinergy’s business, or a Change in Control of Cinergy
occurs, then the obligations and responsibilities of Cinergy under the Plan will
be assumed by any successor, acquiring corporation, or controlling entity.”

 

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer effective as of December 14, 2005.

 

 

By:

 

/s/ TIMOTHY J. VERHAGEN

 

 

 

Timothy J. Verhagen

 

 

 Vice President, Human Resources

 

--------------------------------------------------------------------------------